DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response and amendments received December 21, 2021 are acknowledged.

Claims 1-61, 73, 74, 76, 77, and 87 have been canceled.
Claims 62-71, 75, 78-86, 88, and 89 have been amended.
Claims 62-72, 75, 78-86, 88, and 89 are pending in the instant application.
Claims 63-66, 68-72, 75, 77-86 and 89 stand withdrawn and claim 67 as presently amended is withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for the reasons of record set forth in the restriction requirement mailed November 16, 2020.  

Applicant is reminded of their election without traverse of the invention of group I, drawn to antigen-binding molecules which have a modified FcRn binding domain, and the species of simultaneous mutations 252Y / 254T/ 307Q / 311A / N434Y / 436I  based upon EU numbering in the reply filed on May 14, 2021.  It should be noted that in addition to independent claim 62 and generic dependent claims which did not recite any specific mutated residues and which were indicated in applicant’s response as being part of the elected species, part d) of claim 67 previously required mutations at the six positions of the elected species, namely 252, 254, 307, 311, 434, and 436 per EU numbering.  As part of the response received December 21, 2021, part d) of claim 67 was amended to substitute position 250 for 254, and as such part d) no longer requires mutation of the six residues elected by applicant for initial prosecution.  Therefore, none of the species called out in claim 67 as presently amended read on the elected species and thus the claim has been withdrawn.  Note that applicant could have chosen any number of specific residues for initial prosecution, and applicant made the choice to elect six residues, not more not less.  Therefore, the claims that presently read upon the elected species are the independent claim and those dependent claims which do not 

Claims 62 and 88 are under examination in this action as they read upon the species of simultaneous mutations 252Y / 254T/ 307Q / 311A / N434Y / 436I at positions based upon EU numbering in the Fc domain of an antigen binding molecule.


Information Disclosure Statement
The IDS form received 12/21/2021 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 62, 67, 73, 74, 76, 87, and 88 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of applicant’s claim amendments received December 21, 2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

      
Claims 62 and 88 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Allan et al. (US 2007/0224188).
Allan et al. disclose IgG antibodies which contain mutations in the Fc domain (see entire document, particularly the abstract, paragraphs [0009-0014] and Table 2).  Notably, such antibodies are disclosed as containing one or more mutations at positions including 252, 254, 307, 311, 434, and 436 (see for example Table 2).  Such antibodies are taught as being present in pharmaceutical compositions for administration to patients to treat a wide variety of conditions (see particularly paragraphs [0344-0359]).     
It is noted that Allan et al. do not provide data some of the functional activities recited in the instant claims, such as immunogenicity scores.  However, Allan et al. did Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, the courts have held that “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  In the instant case, given that the same structure, i.e. mutations in at least one position as recited in the instant claims and the prior art discloses reducing such mutation to practice, the prior art products necessarily have the functions recited in the instant claims even if not disclosed as such by the prior art due to the conservation of structure between the instant claimed and prior art products.

Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive.  Applicant begins by arguing that the elected species is not anticipated, that the cited art contains a vast multitude of Fc mutants, and that all withdrawn claims should be rejoined.  
These arguments are not persuasive.  Independent claim 62 recites a modified Fc domain including “at least one” residue selected from a list of specifically identified residues at specific positions as based upon the EU numbering convention.  Thus, to anticipate this claim, a refence need only teach an Fc domain that contains a single residue as recited in claim 62.  As set forth in the prior rejection, Allan et al. disclose Fc domains which contain “at least one” of the mutations presently recited in claim 62.  For example, Table 2 of Allan et al. discloses 252Y, 254A, 311A, 434Y, and 436I mutants.  It should also be pointed out that applicant has amended the independent claim to recite .

Claims 62 and 88 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by WO 2011/122011.
The ‘011 publication discloses antibodies which are able to bind their cognate antigens in a pH dependent manner (see entire document, particularly the abstract, paragraphs [0008], [0038], [0080-0089] and claims 12-16).  Such antibodies are further disclosed as containing mutations in their Fc domains at positions including 252, 286, 307, 311, and 434 (see for example paragraphs [0028-0037] and [0093], table 2, and claims 18-20).  In particular, Table 9 discloses a wide variety of mutant Fc species demonstrating increased binding to human FcRn relative to wild type human IgG1 including mutant F566 which contains the 252Y, 254T, 307Q, 311A, and 434Y mutations which had a measured affinity of 6.1x10-8 M at pH 7.0 and F571 which contains mutations at positions 252, 434, 307, 311, and 286.  Pharmaceutical compositions comprising the antibodies of the ‘011 publication are also disclosed (see particularly paragraphs [0259-0266]). 
It is noted that the ‘011 publication does not discuss functional activities recited in the instant claims, such as the melting temperature of immunogenicity scores.  However, applicant is reminded that the courts have long ruled that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, the courts have held that “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  In the instant case, given that the same structure, i.e. mutations 252Y, 254T, 307Q, 311A, and 434Y is present in the instant claims and the prior art, the prior art products necessarily have the functions recited in the instant claims even if not disclosed as such by the prior art due to the conservation of structure between the instant claimed and prior art products.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive.  Applicant begins by arguing that the elected species is not anticipated, that the cited art contains a vast multitude of Fc mutants, and that all withdrawn claims should be rejoined.  
These arguments are not persuasive.  Independent claim 62 recites a modified Fc domain including “at least one” residue selected from a list of specifically identified residues at specific positions as based upon the EU numbering convention.  Thus, to anticipate this claim, a refence need only teach an Fc domain that contains a single .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/122011 in view of Allan et al. (US 2007/0224188).
As was discussed earlier in this office action, the ‘011 publication discloses antibodies that have mutated Fc domains which have improved FcRn binding properties and can be used to facilitate antibody-mediated removal of plasma antigens (see entire document, particularly the abstract and claims).  Numerous mutants are disclosed that demonstrate such properties, including the IgG1-F566 which contains the 252Y, 254T, 307Q, 311A, and 434Y mutations and binds more tightly to FcRn than the parental human IgG1 sequence (see particularly Table 9-1 on page 124 and Table 9-14 on page 137, and note that “Table 9-X” is a series of continuations of the same data table spanning 14 pages).  Notably it is disclosed that multiple mutation can be combined into various permutations distinct from those of the working examples as disclosed for example in paragraphs [0014], [0018], and [0237].  Such modified antibodies are disclosed as being present in pharmaceutical compositions (see for example paragraphs [0259-0266]) and as containing variable domains which display weaker binding to antigen at pH 5.8 as compared to 7.4 (see for example paragraphs [0077-0091], [0116-0144], [0150-0168], and [0191-0240]).  These teachings differ from the elected species in that the 436I mutation does not appear to be disclosed.
Allan et al. disclose various mutated antibody Fc domains with altered function (see entire document, particularly the abstract and paragraph [0013]).  Notably, Allan et al. disclose the 436I mutation as having the advantageous properties of increased binding to FcRn as compared to wild type (see particularly Table 2).   
In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In the instant case, since the 252Y, 254T, 307Q, 311A, and 434Y quintuple mutant and the 436I single mutant both demonstrate increased FcRn binding it would be obvious that such mutation could be combined and that such a combination would demonstrated increased binding to FcRn, a desirable functional property as taught by both the ‘011 document and Allan et al.  Artisans would enjoy a reasonable expectation of success in making such a construct as making variant Fc domains is well established in the art as evidenced by the copious single and multiple mutations made and tested by both the ‘011 document and Allan et al.
    The applied ‘011 reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor et seq. 

Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive.  Applicant begins by arguing that in applicant’s opinion, artisans would not have combined the references to arrive at the presently claimed structures.  Specifically, applicant argues that the 254T mutant diminishes activity and therefore there is no motivation to combine the references.
These arguments have been considered and are not persuasive.  The ‘011 document explicitly discloses the IgG1-F566 mutant which contains the 252Y, 254T, 307Q, 311A, and 434Y mutations and binds more tightly to FcRn than the parental human IgG1 sequence.  Notably, such a combination already includes the “254T” mutation applicant believes artisans would not be motivated to add.  In contrast to applicant’s arguments concerning a reduction of binding to FcRn when 254T is present by itself, the pentamutant F566 which includes the 254T mutant demonstrated improved FcRn binding as compared to human IgG1 which contrary to applicant’s arguments would motivate artisans to use such a mutant in order to gain the advantageous property of increased FcRn binding.  Similarly, the 436I mutant was also disclosed by Allan et al. to increase FcRn binding, and thus as set forth in the rejection of record, artisan would be motived to combine such sequences to yield a product which also has increased binding to FcRn.     


The rejection of claims 73 and 74 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allan et al. in view of Igawa et al. (WO 2009/125825) has been rendered moot by the cancelation of said claims as part of the response received December 21, 2021.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 62 and 88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,253,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the instant claimed invention.
The issued claims recite antibodies and pharmaceutical compositions comprising antibodies wherein the Fc domain of the antibody contains multiple mutations which include more than one of the positions recite in independent claim 62, such as 252Y, 254T, 256E, 307Q, 311A, 433D, 434Y, 436V, 438K and 440E, ass EU numbering (see for example issued claims 3, 12, and 13).  It is noted that functional properties, such as Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, the courts have held that “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  In the instant case, given that the same structure, i.e. mutations in at least one position as recited in the instant claims, the products encompassed by the issued claims necessarily have the instant recited functions even if not disclosed in the issued claims due to the conservation of structure between the instant claimed and issued products.

Applicant has acknowledged this rejection and has asked that it be held in abeyance until the indication of otherwise allowable subject matter.
Given that applicant’s claim amendments do not obviate the rejection of record as the independent claim still recites “at least one” which means that only one is required, and given that applicant has not filed a terminal disclaimer, the rejection is maintained.


The rejection of claims 73 and 74 on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,253,100 in view of Igawa et al. (WO 2009/125825) has been rendered moot by the cancelation of said claims as part of the response received December 21, 2021.



The rejection of claims 62, 73, 74, 76, 87, and 88 on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,969,800 has been withdrawn in view of applicant’s amendment to instant independent claim 62 as part of the December 21, 2021 response  
Specifically, while the issued claims do recite antibodies which comprise mutations at positions recited in instant claim 62, such as 434 and 436, the issued claims recite that such position are residues distinct from the amino acid residues recited for those positions in instant claim 62.  For example, instant claim 62 recites that position 434 is tyrosine (Y) while the issued claims require an alanine (A) to be present.   


Claims 62 and 88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-94 of copending Application No. 16/539,765.  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the invention as presently claimed.  Specifically, the copending claims recite antibodies which have Fc mutations, including mutations at positions such as 252, 254, 307, 311, 434, and 436, and other locations not presently recited in the instant claims (see all copending claims, most notably claims 60-64).  Specific mutations including 252Y, 254T, 307Q, 311A, 434Y and 436I are all claimed (see most particularly claims 61, 64, 79, and 82).  The copending antibodies are recited as binding to antigen in a concentration and pH dependent manner (see particularly copending claims 62, 66, 77, and 80).  Pharmaceutical compositions are also claimed (see particularly copending claims 90-92 for example).  Given that the copending claims recite the same structures for the antibody Fc domain as what is encompassed by the instant claims (i.e. one or more mutations at specified positions in the Fc domain), the copending antibodies have the functional properties recited in the instant claims even if not recited due to the conservation of common structure which gives rise to the phenomenon recited in the instant claims.  Also, since the copending claims recite additional limitations as .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant has acknowledged this rejection and has asked that it be held in abeyance until the indication of otherwise allowable subject matter.
Since no terminal disclaimer has been filed, the provisional rejection is maintained.

Claims 62 and 88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 17/144,342.  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the invention as presently claimed.  Specifically, the copending claims recite antibodies required to bind recited antigens and which have Fc mutations, including mutations such as 252Y, 254T, 307Q, 311A, 434Y and 436I (see for example copending claims 15 and 18).  Pharmaceutical compositions are also claimed (see for example copending claim 28) as are antibodies who exhibit pH-dependent antigen binding (see particularly claims 6-10).  Given that the copending claims recite the same structures for the antibody Fc domain as what is encompassed by the instant claims (i.e. a mutation at one or more recited Fc locations), the copending antibodies necessarily have the instant recited functional properties even if not so disclosed because they contain the same structure which give rise to the phenomenon recited in the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant has acknowledged this rejection and has asked that it be held in abeyance until the indication of otherwise allowable subject matter.
Since no terminal disclaimer has been filed, the provisional rejection is maintained.


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Michael Szperka
Primary Examiner
Art Unit 1644


/Michael Szperka/
Primary Examiner, Art Unit 1644